ACCEPTED
                                                                                                        06-15-00036-CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                   6/12/2015 9:39:08 AM
                                                                                                       DEBBIE AUTREY
                                                                                                                 CLERK

                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS
                                                                                   FILED IN
                                                                            6th COURT OF APPEALS
QUINTON JACKSON                                        '                      TEXARKANA, TEXAS
          Appellant                                                         6/12/2015 9:39:08 AM
                                                                                DEBBIE AUTREY
V.                                                     '      CASE NO.              Clerk
                                                                          06-15-00036-CR
                                                              TRIAL COURT NO. 42425-B

THE STATE OF TEXAS
           Appellee                                    '

                             MOTION FOR EXTENSION OF TIME
                               TO FILE APPELLANT=S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, QUINTON JACKSON, the Appellant herein, and moves the Court for an

extension of time to file Appellant=s Brief in this cause, pursuant to Rules 38.6 and 10.5 (b) of

the Texas Rules of Appellate Procedure, and in support thereof would show the Court as follows:

                                                 I.

       The Appellant in this cause was convicted in the 124th District Court, Gregg County,

Texas in cause number 42425-B for the offense of Injury to a Child, Elderly or Disabled

Individual.   On November 24, 2014, punishment was assessed at Ten years in the Texas

Department of Criminal Justice-Institutional Division.

                                                 II.

       The Reporter=s record was filed on May 13, 2015. The Appellant=s Brief is due on or

about June 12, 2015.

                                                III.

       The Appellant hereby requests an extension of time to file Appellant=s Brief.

       The undersigned counsel has been unable to devote sufficient time to the review of the
record, research and preparation of Appellant=s Brief for the following good and sufficient

reasons:

1.      Defense Counsel has been involved in a very busy trial and appellate schedule in both

state and federal courts at various stages of litigation.

        2.      Counsel underwent surgery at the Harvard Medical School in Boston

Massachusetts and has been diagnosed with complications. Counsel was scheduled for a follow

up doctor’s appointment on June 4, 2015 and continues to be under a doctor’s care.



        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s

Brief for an additional thirty (30) days, to July 13, 2015.



                                                              RESPECTFULLY SUBMITTED,



                                                              __/s/ Clement Dunn_______
                                                              Attorney for Appellant
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                              (903) 753-7071 Fax (903) 753-8783
                                                              State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 06-12-15


                                                           __/s/ Clement Dunn_______
                                                           Attorney for Appellant
                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS


QUINTON JACKSON                                      '
          Appellant

VI.                                                  '       CASE NO. 06-15-00036-CR
                                                             TRIAL COURT NO. 42425-B

THE STATE OF TEXAS
           Appellee                                  '

                                             ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 2015, came

on to be considered the above and foregoing Motion for Extension of Time to File Appellant=s

Brief. After consideration of the same, it is the opinion of the Court that Appellant=s Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               2015.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 2015, at

               _____ o=clock_____.

       SIGNED:

                                                             _____________________________
                                                             JUDGE PRESIDING